 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDsented at the hearing and in its brief were made in good faith. Rather,we find that the Union's entire course of conduct was inconsistent withits expressed disclaimers.1 7Accordingly, we find that questions affecting commerce exist con-cerning the representation of certain employees of the Employer-Petitioners within the meaning of Section 8(c) (1) and Section 2(6)and (7) of the Act.4.The Employer-Petitioners request elections in separate units oftheir respective employees employed in the Market.'8 The Union takesno position on the scope of the appropriate units. In view of the posi-tion of the parties, the history of bargaining in separate units in theMarket, and the fact that no claim is made that only an overall unitis appropriate, we find the requested units to be appropriate and shallgrant the Employer- Petitioners' requests.We find, therefore, that the employees of each Employer-Petitioneremployed at the Grand Central Public Market in Los Angeles, Cali-fornia, excluding professional employees, guards, and supervisors asdefined in the Act, constitute separate units appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.[Text of Direction of Elections omitted from publication.]17Rochelle'8Restaurant,supra; Kenneth Wong, etal.d/b/a Capitol MarketNo.1,145NLRB 1430.Martin's Complete Home Furnishings,145 NLRB 604,Andes Candies, Inc.,133 NLRB 758;Miratti's Inc.,132 NLRB 699, in which the Board accepted unions'disclaimers,are distinguishable on their facts.InMartino'salmost 2 years had elapsedbetween the union's last demand for recognition and the date of the hearing;here, on theother hand,the Union's last demand for recognition was not more than 3 months priorto the hearing;moreover,inMartin's,unlike here,the union continually disclaimed apresent recognitional objective in its leaflets to the public.InAndes Candies,unlikehere,the employer had never been presented with a claim to recognize the union.AndinMiratti's,also unlike here, the union,prior to the commencement of the picketing andbefore the hearing took place, informed the employer that it was not seeking to representits employees.SeeCapitol Market No.1, supra.,1432, footnote 5.18 At the hearing,Anco Central Corporation amended its requested unit to include "allemployees of the Employer at Grand Central Market and at its Hill Street and Broadwaystores."We find this amendment to be without merit and deny it.The Standard Oil Company(an Ohio Corporation)andThe Inde-pendentOilWorkersAssociation Local#1.Case No. 9-CA-3393.October 25,1965DECISION AND ORDEROn August 2, 1965, Trial Examiner Stanley Gilbert issued his Deci-sionin the above-entitled proceeding, finding that the Respondent hadnot engagedin certain unfair labor practices, and recommending that155NLRB No. 38. THE STANDARD OIL COMPANY (AN OHIO CORPORATION) 303the complaint be dismissed in its entirety, as set forth in the attachedTrial Examiner's Decision and a supporting brief, and the Respondentfiled an answering brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and finds merit in certain exceptions of the GeneralCounsel.Accordingly, the Board adopts the findings, conclusions, andrecommendations of the Trial Examiner only to the extent consistentwith this Decision and Order.1.The Trial Examiner found that the Respondent did not violateSection 8(a) (1) of the Act on November 10, 1964, when its servicestation managers, Mortor, Gray, and Petzhold, told employees Simons,Ditty, and Goodin, respectively, with respect to a union meeting to beheld the next day to consider a strike vote, that they had better "watch"or "be careful" how they voted at that union meeting, because theRespondent could "dealer out" its service stations 1 and they might beout of a job. In so doing, the Trial Examiner attached no coercivesignificance to these statements primarily because he regarded themas merely an explanation of what the Respondent lawfully could doin the event of a strike, namely, consign its stations to dealers, andthat such statements were, therefore, protected under Section 8 (c) ofthe Act.We do not agree with the Trial Examiner that the Respondent'sremarks were no more than privileged expressions of opinion. Con-trary to the Trial Examiner, by these remarks the Respondent was notmerely advising the employees that the Respondent could meet theimpact of a strike by contracting out its operations for the duration ofa strike.Rather, we find that the clear implication of these statementsis that if the employees engaged in strike activity, they would be dis-charged, and that this would be accomplished by a consignment ofRespondent's service stations to dealers with attendant permanentseverance of the existing employer-employee relationship.Thesethreats of economic reprisal, we find, interfered with, restrained, andcoerced employees in the exercise of their rights guaranteed by Section7, and therefore violated Section 8 (a) (1) of the Act.'The record shows that the Respondent operates 37 service stations directly, 57 sta-tions on a"consignment basis," 67 on a "dealer rental basis," and 160 on a "full dealerbasis." 304DECISIONSOFNATIONAL LABOR RELATIONS BOARD2.Contrary to the Trial Examiner, we agree with the General Coun-sel that Robert Elliott, the Respondent's service station manager,,violated Section 8 (a) (1) of the Act in a conversation with employee'Simons on November 19, 1964. In this conversation, according touncontradicted testimony of Simons, Elliott told Simons that :... the Company could dealer stations or consign the stations ifthey saw the upcoming Union vote for affiliation or strike did notgo through, I guess the way they wanted it, but he said the Com-pany could consign the stations to the managers for a nominal feeand the employees would be discharged and the managers wouldhire their own employees for the duration of that if anythinghappened.The Trial Examiner construed Simons' testimony as too ambiguousto support a conclusion that Elliott's remarks constituted a threat to"dealer out" the stations as a means of reprisal should the Unionaffiliatewith an International union.We do not agree. In our view,Simons' testimony, which we credit, indicated that Elliott warnedthat affiliation with an International union could lead to a consign-ment of the Respondent's stations and discharge of the employees ifthey voted on union affiliation contrary to Respondent's wishes. Suchthreat of economic reprisal clearly constituted interference, restraint,and coercion of employees in the exercise of the rights guaranteed bySection 7, in violation of Section 8 (a) (1) of the Act, and we so find.3.Although the Trial Examiner noted that employee Goodin hadtestified on direct examination that he had asked by Petzhold, theRespondent's service station manager, "How many was in the Unionat that particular station," the Trial Examiner refused to find unlaw-ful interrogation on the ground that Goodin admitted on cross-examination that he was mistaken in so testifying.We do not so,construeGoodin's testimony.The record shows that, on cross-examination, Goodin, corroborating a previous written statement thathe had given a Board agent, testified that "Bob [Petzhold) asked me ifI was active in the Union? .... I told him I was," and-that Petzholdsaid, "There are two at this station that are in the Union, you andGene...." It was with respect to the'last remark only that Goodinadmitted that it constituted a statement by Petzhold and not an inquiry.Contrary to the Trial Examiner, Goodin's testimony, both on directand cross-examination, thus reflected interrogation as to union activity.We also note that this interrogation occurred in the same conversationin which Petzhold admonished Goodin to be' "careful" how he voted atthe union meeting the next day, referred to above.Under these cir-cumstances, we find that Petzhold's interrogation of Goodin was THE STANDARD OIL COMPANY (AN-OHIO CORPORATION) 305coercive, and constituted interference, restraint, and coercion in viola-tion of Section 8 (a) (1) of the Act.4.We also find merit in the General Counsel's exception to the TrialExaminer's finding that the Respondent did not violate Section 8(a)(1)by unlawful surveillance of union activity or by creating animpression of such surveillance.The record shows that the Unionscheduled a meeting at 9 :30 a.m. on December 9, 1964, to consider thematter of affiliation with an International union.At 10 a.m. on theday of the meeting, two of the Respondent's sales managers, Glasscockand Ford, drove slowly past the front of the union hall, and one of themwaved at Pencil, the union president, who was in, the company of arepresentative of the Teamsters Union. The Trial Examiner reasoned;that, in the circumstances, any information Glasscock and Ford mighthave been. able to glean when driving by the union hall could not havebeen used to interfere with, restrain, or coerce the Respondent's,employees, and that their conduct was not reasonably calculated togive the impression that they were seeking information as to theemployees' protected- activities.We do not agree. It is possible, ofcourse, that the presence of Glasscock and Ford in the immediate areaof the union meeting could have been for a purpose other than surveil-lance, but such an explanation, if available, is peculiarly in theRespondent's possession, and the Respondent gave no explanation.2In view of the circumstances shown, and the Respondent's failure torebut theprima faciecase thus established, we conclude that the pur-pose of their presence was union surveillance .3We find, therefore,that the Respondent engaged in surveillance of union activity, orfostered the impression that it was engaged in such surveillance, and,accordingly, violated Section 8 (a) (1) of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in con-_nection with its operations described in section I of the Trial Exam-iner's Decision, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce and the free flowof commerce.THE REMEDYHaving found that the Respondent has engaged in certain unfair.labor practices prohibited by Section 8(a) (1) of the Act, we shallorder that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the purposes of the Act..2Neither Glasscock nor Ford testifiedconcerningthisincident.8 Texas Coca-Cola Bottling Company,146NLRB 420, 433-434. 306DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and upon the entirerecord in this case, we make the following :CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.2.The Independent Oil Workers Association Local #1 is a labororganization within the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing employees in theexercise of their rights guaranteed by Section 7 of the Act in themanner and on the occasions herein found above, the Respondent hasengaged in unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, The Standard Oil Company (an Ohio corporation), Day-con, Ohio, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Threatening its employees to "dealer out" or "consign" its serv-ice stations, if the employees voted to strike, or to affiliate with anInternational union.(b) Interrogating employees concerning their activities on behalfof the Charging Union herein, or any other labor organization, in amanner constituting interference, restraint, or coercion, in violation ofSection 8 (a) (1) of the Act.(c)Engaging in, or attempting to engage in, surveillance of theunion activities of its employees.(d) In any like or related manner, interfering with, restraining, orcoercing its employees in the exercise of their rights guaranteed inSection 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :(a)Post at its service stations in Dayton, Ohio, copies of theattached notice marked "Appendix." 4Copies of said notice, to be* In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"a Decision and Order" the words "aDecree of the United States Court of Appeals, Enforcing an Order." THE STANDARD OIL COMPANY (AN OHIO CORPORATION) 307furnished by the Regional Director for Region 9, shall, after beingduly signed by the Company's authorized representative, be posted bythe Company immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter,in conspicuous places,includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by the Company to insure that said noticesare not altered, defaced, or covered by any other material.(b)Notify the said Regional Director for Region 9, in writing,within 10 days from the date of this Order, what steps have been takento comply herewith.APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the purposes of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT threaten our employees to "dealer out" or "con-sign" stations in the event the employees vote to strike or toaffiliate with an International union.WVE WILL NOT interrogate our employees concerning their activi-ties on behalf of the Charging Union herein or any other labororganization,in a manner constituting interference,restraint, orcoercion within the meaning of Section 8 (a) (1) of the Act.WE WILL NOT engage in,or attempt to engage in, surveillance ofunion activities of our employees.WE WILL NOT in any like or related manner interfere with,restrain,or coerce our employees in the exercise of their rightsguaranteed in Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership ina labor organization as a condition of employment,as authorizedinSection 8(a) (3) of the Act, as modified by the Labor-Managenlent Reporting and Disclosure Act of 1959.TIIE STANDARD OIL COMPANY (AN OHIO CORPORATION),Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice,Room 2407, Federal Office Building, 550 Main Street, Cincin-nati, Ohio, Telephone No. 684-3627, if they have any question concern-ing this notice or compliance with its provisions.212-809-66-vol 155-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBased upon a charge filed November 27, 1964, by The Independent Oil WorkersAssociation Local # 1, hereinafter referred to as the Union, the complaint hereinwas issued on January 20, 1965.An amended complaint was issued on March 1,1965, which was amended during the course of the hearing.'The complaint, asamended, alleges, in essence, that The Standard Oil Company, hereinafter referredto as the Company or the Respondent, violated Section 8(a)(1) of the NationalLabor Relations Act, as amended, by threats of discharge, by unlawful interrogation,by surveillance or creating the impression thereof, and by an unlawful promise ofbenefits.Respondent in its answer, as amended, denied that it committed the unfairlabor practices alleged.Pursuant to notice, a hearing was held on March 29, 1965, in Dayton, Ohio, beforeTrial Examiner Stanley Gilbert.At the close of the hearing, oral argument waswaived.Within the time set therefor, briefs were submitted by counsel for theGeneral Counsel and the Respondent.Upon the entire record herein, and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Standard Oil Company, an Ohio corporation, with a plant in Dayton, Ohio,is engaged in the business of marketing petroleum products.During the precedingcalendar year, a representative period, Respondent had a direct outflow of its prod-ucts in interstate commerce of a value in excess of $50,000 which were sold andshipped directly from its Dayton, Ohio, plant to points outside the State of Ohio.During the said period Respondent made purchases of goods and materials fromfirms located outside the State of Ohio which goods were shipped directly to its plantin Dayton, Ohio.Respondent is, and has been at all times material herein, an employer engaged incommerce and in operations affecting commerce as defined in Section 2(2), (6),and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAs is conceded by Respondent, the Union is a labor organization within the mean-ing of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESRespondent markets its petroleum products in the Dayton, Ohio, area throughstations operating under various arrangements.At the time of the hearing, it oper-ated approximately 37 stations directly (i.e., the personnel in said stations wereemployees of Respondent). It also operated 57 stations in the area on a "consign-ment basis," 67 on a "dealer rental basis," and approximately 160 on a "full dealerbasis."The Union represents employees of the Respondent (for the purposes ofcollective bargaining) at both the bulk and service stations operated directly byRespondent.The collective-bargaining contract which had been entered into between theRespondent and the Union covering Respondent's service station employees was dueto expire in September 1964.2Negotiations for a new contract between Respondent1 Paragraph 1 of the amended complaint was amended to recite that an amended chargewas filed by the Union on February 12, 1965, and served on the Respondent by registeredmail on February 16, 1965. Paragraph 2(a) was amended by striking the words "refiningand."Paragraph 5(e) was amended by substituting the date December 9, 1964, forNovember 9, 1964. Paragraph 5(f) was added to the complaint which alleged as follows:"On or about March the 9th, 1965, the Respondent, through its agents Mr. 0. S. Haynesand Mr Thomas Glasscock, attempted to coerce the Union to withdraw its unfair laborpractice charge in NLRB Case Number 9-CA-3393 and to Influence the Union membersnot to affiliate with any International Union by offering the employees wage Increasesand certain other benefits in violation of Section 8(a) (1) of the Act."2 Upon its expiration, the contract was continued in effect, subject to termination "byeither party upon a 10'-day written notice," and, at the time of the hearing, was still ineffect.The bulk station employees were covered by another contract not involved in thisproceeding. THE STANDARD OIL COMPANY (AN OHIO CORPORATION) 309and the Union were started in July.After several bargaining sessions which failedto produce agreement, the Union held a membership meeting in October at whichthe membership was asked "to authorize the committee the right to call for a strikevote if no progress was made."At a meeting in November, it was stated to themembership that there still was no progress and that the Union was not financiallyable to support a strike.Thereafter, notice was issued of a meeting of the member-ship to be held on November 11. The notice stated that "there would be a vote."However it did not indicate the question on which the vote was to be taken.WayneL. Pencil,3 a witness called by the General Counsel, testified that the vote to be takenat the November11 meeting"was to find out if they [the members] wanted to affiliatewith an International Union or still whether they would want to go on strike." How-ever, the record will not support an inference that Respondent was aware, at the time,that consideration was to be given to the question of affiliation with an Internationalunion.While there is reference in the testimony of employee Roy W. Ditty toaffiliationwhich would appear to support such an inference, that portion of Ditty'stestimony (which wascontradictedby Charles A. Gray, a station manager) is notcredited?Furthermore, the record does not disclose whether the membership wasgiven advance notice of the fact that the issue of affiliation was to be the subject ofa vote.On November 10, the day preceding the meeting in which the vote was scheduledto be taken, representatives of management held conversations with employees withrespect to the vote. It appears that Respondent anticipated that the Union mightresort to a strike in support of its bargaining demands.One of the issues in thisproceeding is whether or not in the course of said conversations Respondent violatedSection 8(a)(1) of the Act.Other than the aforementioned contradiction in thetestimony of Ditty and Gray, there is no conflict in the testimony.5Joseph Simons, one of the employees who testified as to a conversation he had onNovember 10 with a representative of management, also testified to a subsequentconversation with a representative of management on November 19.An issue inthis case is whether or not the Respondent violated Section 8(a)(1) of the Act inthe course of said conversation on November 19.On December 9, a membership meeting of the Union was held to consider thematter of affiliation and an issue in this case is whether or not Respondent engagedin surveillance of said meeting, or created an impression thereof, in violation ofSection 8(a)(1) of the Act.The record does not disclose whether the matter ofaffiliationwas or was not considered at the priormeeting(on November 11).Bargaining continued between Respondent and the Union,and, onMarch 9, 1965,Respondent offered a proposed contract to the union negotiators which includedamong its provisions a wage increase and agreements on the part of the Union towithdraw the charges in the instant case and not to affiliate with any Internationalunion.An issue in this case is whether or not by such action Respondent violatedSection 8 (a)( I) of the Act.$During the period material herein, he was an employee of Respondent and president ofthe Union, and he participated in the contract negotiations, but approximately 2 monthsprior to the hearing he was promoted by the Respondent to a supervisory position.*Ditty testified that on November 10, 1964, his supervisor, Charles A. Gray, in a con-versation with him about the meeting to be held the next day, referred to the vote asbeing "for a strike or to affiliate."Gray testified as to their conversation and accordingto his testimony the only reference to the purpose of the vote was whether to strike.Gray, who had been instructed by Respondent's sales manager, Thomas Glasscock, to talkto the employees at his station about the forthcoming vote explained that the basis forhis belief that affiliation was not mentioned was that he did not remember the matterof affiliation being brought up in his conversation with Glasscock.Furthermore, in thelatter portion of his direct testimony, Ditty mentioned only a strike vote as the subjectofhis conversation with Gray and, when asked on cross-examination if he knew onNovember 10 what the business of the union meeting was going to be, he replied, "Weknowed that we was going to take a vote on whether to strike or come to some kind ofagreement with the company." It is concluded that in the conversation between Dittyand Gray no reference was made to the matter of affiliation and that Ditty was confusedin that portion of his testimony which included a reference to affiliation.5 On the contrary, Respondent called no witnesses other than Gray, and his testimonysupported that of Ditty except with respect to the one point indicated in the precedingfootnote. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. The alleged threatsThe record discloses that on November 10, Retail Sales Manager Thomas Glasscocktelephoned three of Respondent's service station managers, Paul Mortor, CharlesGray, and Robert Petzhold.According to the credited testimony of Gray (the onlywitness called by Respondent) his telephone conversation with Glasscock was asfollows:A. He told me they knew of this meeting [the union meeting scheduled forthe next day] and they assumed it was going to be a call vote and they thoughtitwould be a strike vote and he wanted me to talk to the Union members in mystation and explain the situation to them that if they did vote for a strike therewas the possibility they might put the Company in the position that they couldnot afford to close down the station.They might possibly put them in the posi-tion that they would have to dealer out the station or certain stations.Q. Did Mr. Glasscock tell you anything about, at this time, about a vote toaffiliate?He said there was going to be a vote to affiliate?A. I don't remember anything being mentioned about affiliations.It is inferred that Glasscock's telephone conversations with the other two servicestation managers were similar in content.The record further discloses that, immediately after their respective conversationswith Glasscock, Mortor had a conversation with employee Simons, Gray had a con-versation with employee Ditty, and Petzhold had a conversation with employee PerryThomas Goodin, Jr., at their respective service stations. In essence, the stationmanagers stated to them that they had better "watch" or "be careful" how they voteat the union meeting to be held the following day, because Respondent could "dealerout" the stations and they might be out of a job. It is clear that Respondent intendedto communicate the thought to its employees that Respondent could meet the impactof an economic strike by converting the operation of the stations where employeesgo on strike to a dealer basis, in order to insure the continued operation of thestation as an outlet for its products and that the conversion might result in a lossof jobs of employees in said stations.The statements clearly implied that, as a resultof putting the stations in the hands of dealers, the dealers, as independent operators,might engage the services of persons other than the striking employees.The issueiswhether such statements and the clear implication thereof constituted interference,restraint, and coercion within the meaning of Section 8(a)(1) of the Act.It is well established that an employer, when faced with a strike, may engage inself-help in order to continue his operations or service his customers, subject ofcourse to certain requirements with respect to bargaining with the representative ofits employees concerning the action the employer may takesOne of the methodsof self-help that an employer may engage in is that of hiring permanent replacementsfor economic strikers.N.L.R.B. v.MacKayRadio & TelegraphCo., 304 U.S. 333,345 (1938). InArmstrong Cork Company,103 NLRB 133, 134, the Board heldthat the employer in said case did not violate the Act by declaring an intention toreplace future strikers.It appears that the conduct of the employer in the instantproceeding is somewhat analogous to that of an employer announcing to employeeswho are contemplating going out on strike (an economic strike to bring pressureupon the employer in negotiations with the Union) that he would meet the impactof such a strike by replacing them.The effect of consigning the stations to dealersmight very well be the same as replacing striking employees, that is loss of thestriking employees' jobs.There is no evidence in this case of the Respondent attempt-ing to avoid its statutory obligation to bargain with the representatives of its employ-ees, nor is there any allegation or contention that the Respondent refused to bargainin good faith.Furthermore, there is no evidence that Respondent was hostile to theUnion.On the contrary, the collective-bargaining contract which had expired wascontinued in effect and the Respondent continued to bargain with the Union withrespect to a new agreement. Just 3 weekspriorto thedateof the hearing, Respond-ent offered a proposed contract to the Union which included a provision for a wageincrease.It is inferred that Respondent's statements to the employees (with respect to con-signing stations to dealers) were not intended as threats of reprisal, should theemployees vote to strike or go out on strike.The credited testimony of Gray as to6For example, according toIsrael Taub, d/b/a Dove Flocking and ScreeningCo., 145NLRB 652, 693-694, an employer may move his plant to another area, when it appearsnecessary in order to operate and the move is not discriminatorily motivated THE STANDARDOIL COMPANY (AN OHIO CORPORATION) 311his conversation with Glasscock indicates that Respondent's intentionwas to "explain"to the employees means to which the Respondent might have to resort in order tocontinue the operation of its stations (where employees might be on strike) as out-lets for its products. It is further inferred that, in the context of the circumstancesof this case, the employees could not reasonably have construed the statements asthreats of reprisal.The employees had no reasonable basis for a belief that Respond-ent was hostile to the Union or that it desired to avoid its statutory obligation tobargain with the Union. They were undoubtedly aware of the fact that Respondent'smost common method of operating stations was through dealers. Therefore,itmusthave been clear to the employees (to whom the statements were made) that consign-ing the stations to dealers might well be a reasonable method ofcontinuing theiroperation, should a strike at such stations accomplish its intended effect.Furthermore, it does not appear that by making these statements Respondentexceeded the reasonablenecessitiesof the situation in which it found itself.?Whilethe purpose of such statements was undoubtedly to dissuade the employees fromresorting to the tactic of striking, it is concluded that such an objective, in the cir-cumstances of this case, did not convert Respondent's statements intothreats.Thestatements enabled the employee to determine the advisability of resorting to thetactic of a strike.While it is reasonable to assume that the statements might havehad the effect of deterring the employees from engaging in the protected activity ofstriking, it is concluded that such an effect does not,per se,constituteinterference,coercion,and restraintwithinthe meaningof Section 8 (a) (1) of the Act. It doesnot appear appropriate to hold that Respondent should have remained mute in faceof the knowledge that its employees were contemplating going out on strike and bedeprived of the opportunity of averting a strike by stating what the Company lawfullycould or would do to meet such action. It is concluded that said statements wereprotected within the meaning of Section 8 (c) of the Act.On November 19 Station Manager Robert Elliott made a statement to employeeSimons whichSimons testified,without contradiction, was as follows:A.Mr. Elliott said that the Company could dealer stations or consign thestations if they saw the upcoming Union vote for affiliation or strike did not gothrough,I guess theway they wanted it, but he said the Company could consignthe stations to the managers for a nominal fee and the employees would be dis-charged and the managers would hire their own employees for the duration ofthat if anything happened.The General Counsel contends that this constituted a threat to "dealer out" thestationsas a means ofreprisal, should the union affiliate with an International union.This contention is apparently predicated on the first half of the above-quoted testi-mony.However, a careful reading of the testimony discloses that it is too ambigu-ous to support such a conclusion.The phrase "I guess the way they wanted it"indicates that the preceding portion of his testimony was subjective in nature.Fur-thermore, the second half of the above-quoted testimony, which appears to be anattempt on the part of the witness to clarify what was said to him, would indicatethat the action of consigning the stations (referred to in his testimony) was in con-nection with strike action, rather than action to affiliate, for it appears that Elliottspoke of such action being taken "for the duration of that if anything happened."This phrase could only reasonably be construed as applying to strike action. It doesnot appear reasonable to conclude that the-term "duration" would be used in thecontext ofa referenceto affiliation with an Internationalunion.Although it appearsthat Elliott in making his prediction used the term "would" instead of "could," itdoes not appear to be of any significance.At most it indicates that if the Respondentshould arrive at a decision not to try to operate those stations directly where employ-ees were to go on strike, it would follow, as a result of such action, that it would nolonger have any personnel at such stations in its employ. It appears that the conclu-sions with respect to the November 10 statements are applicable to the statementmade by Elliott on November 19.It is concluded that the above-mentionedstatementsmade on November 10 and 19do not constitute interference, restraint, or coercion within themeaning ofSection8(a)(1) of theAct.s7 Cf.Southland Cork Company,146 NLRB 906, 908.8The cases cited by the General Counsel, in support of his argument that the contraryconclusion would be appropriate, are not applicable to the circumstances of the instantcase. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The alleged unlawful interrogationIt is alleged in the complaint that Mortor stated to an employee that Glasscockhad asked him (Mortor) to inquire of an employee "how many union members thereare at the station and the identity of these members." There is no evidence in therecord to support this allegation.Although employee Goodin did testify on directexamination that Petzhold (not Mortor) had asked him "how many was in the Unionat that particular station," on cross-examination, Goodin admitted that he was mis-taken in so testifying.Therefore, it is concluded that there is nothing in the recordupon which a finding may be based that the Respondent engaged in unlawfulinterrogation.C. The allegedsurveillancePencil, who at the time of the alleged surveillance was president of the Union,testified that he saw Glasscock and Leon Ford, both retail sales managers, driveslowly past the union hall during the time of one of two union meetings held onDecember 9, 1964; that they saw him (Pencil) in front of the meeting hall with arepresentative of "Teamsters Local 10 from Cleveland" on their way into the hall;and that, as they drove by, either Glasscock or Ford waved to him. Pencil furthertestified that the meeting was scheduled for 9.30 a m.; that it was at 10 a.m. whenGlasscock and Ford drove by; and that they were not in a position to see any of theemployees other than himself, but could observe the number of cars that were there.There is no evidence that Glasscock or Ford were in the vicinity of the union hallat the time of the meeting scheduled for the evening of the same day.General Counsel contends that the conduct of Glasscock and Ford constitutedsurveillance or conveyed to Pencil the impression that he was being kept under sur-veillance in violation of Section 8(a)(1) of the Act.There is no explanation in therecord as to why Glasscock and Ford happened to be driving by the union hall atthe particular time.However, it does not appear in the circumstances of this casethat the testimony as to their action would support a conclusion that they wereengaged in surveillance of protected activities of Respondent's employees or that theiraction reasonably could have given that impression. In view of the fact that Glasscockand Ford drove by the hall a half hour after the meeting was scheduled to start, andof all of the circumstances in this case, it does not appear appropriate to concludethat Glasscock and Ford were attempting to engage in surveillance or to create suchimpression.Itdoes not appear that any information Glasscock and Ford mighthave been able to glean when driving by the union hall half an hour after one of thetwo scheduled union meetings commenced could have been used to interfere with,restrain, or coerce Respondent's employees or could have been reasonably calculatedto give the impression that they were seeking information as to the employees' pro-tected activities.The fact that they did see Pencil about to attenda union meetingcould not reasonably have had a coercive effect upon him.Certainly Respondentcould have assumed without the need of engaging in surveillance that Pencil, beingpresident of the Union, would be attending the meeting.Therefore it is concluded that the record will not support a conclusion thatRespondent engaged in surveillance, or created an impression thereof,in violationof Section 8(a) (1) of the Act as alleged.D. The alleged unlawful promise of benefitsGeneral Counsel contends that it can be concluded from the testimony of LarryLackey "that on March 9, 1965, Respondent, during contract negotiations, attemptedto influence the Union to withdraw its unfair labor practice charge in this case andto enter into an agreement not to affiliate with any International Union in return forcertain concessions," in violation of Section 8(a)(1) of the Act.Lackey testifiedthat a representative of management asked for a meeting with the Union'snego-tiating committee on March 9, 1965.He further testified that at this meetingRespondent's representatives handed the union representatives a proposed collective-bargaining agreement and asked the committee to sign it and recommend it to themembership.The union committee signed the agreement, but did not agree torecommend to the membership that it be accepted.He further testified that the con-tract was not to go into effect unless it was ratified by the membership. The recorddiscloses that the agreement purported to be a complete collective-bargaining agree-ment and that among its provisions was a provision for a wage increase.It alsoprovided that the Union would withdraw its charges in the instant case and it furtherprovided that the Union would agree not to affiliate with any International union. OETTINGER LUMBER COMPANY, INC., ETC.313The General Counsel argues that this action on the part of Respondent constitutedan attempt "to interfere with Board process and to influence employees' decisions oninternal union affairs" in violation of Section 8(a)(1) of the Act. In support ofthisargument General Counsel citesWix Corporation,140NLRB 924, whichembraces a finding that the conditioning of reemployment on withdrawal of chargesbefore the Board is an unfair labor practice. Such conduct cannot be equated withincluding in a proposed collective-bargaining agreement a provision to withdraw-charges such as those in the instant proceeding.There is no evidence that either ofthe above-mentioned provisions (re withdrawal of charges and affiliation) consti-tuted a condition precedent to bargaining or to the execution of a collective-bargainingagreement.It is quite common for representatives of management and unions toattempt to resolve all their differences by an agreement which includes withdrawalof charges of unfair labor practice 3.9Considering the nature of the unfair laborpractices herein, it would appear that the execution of the proposed collective-bargaining agreement, if it had be,.i satisfactory to the Union and its membership,would have obviated any significant need for the resolution of the issues in thisproceeding.Therefore, it is concluded that by offering the aforesaid agreement Respondentdid not violate Section 8 (a) (1) of the Act.On the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.General Counsel has failed to prove by a preponderance of the evidence thatRespondent interfered with, restrained,or coerced its employees within the meaningof Section 8(a)(1) of the Act by threats of economic reprisal, by unlawful interro-gation, by surveillance or creating the impression thereof, or by an unlawful promiseof benefits,as alleged in the complaint.RECOMMENDED ORDERIt is recommended that the complaint be dismissed in its entirety.9 The withdrawal would necessarily be subject to approval by the Board's RegionalDirector, thus insuring that such a resolution of the charges would effectuate the policyof the Act.,Oettinger Lumber Company,Inc.,The Leon Corporation andElm Trucking Co., Inc.andUnited Brotherhood of Carpentersand Joiners of America,AFL-CIO,Local 2230.Case No. 11-CA-2644.October 25,1965DECISION AND ORDEROn August 17, 1965, Trial Examiner Thomas F. Maher issued hisDecision in the above-entitled proceeding, finding that Respondent'shad engaged in and were engaging in certain unfair labor practices:and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondents filed exceptions to theDecision.155 NLRB No. 32.